Title: To George Washington from Henry Laurens, Sr., 20 August 1791
From: Laurens, Henry Sr.
To: Washington, George



Dear Sir.
Mepkin Plantation [St. Johns Parish, Berkeley County]so. Carolina 20th August 1791.

I congratulate with yourself & Mrs Washington on your happy return to Mount Vernon & with my fellow Citizens in general on your arrival at the Seat of Government, events which have gladned many Hearts.
I have been inform’d Sir there will be appointments of Ministers to foreign Courts at the next Session of Congress, should so. Carolina be entitled to one, I would beg leave to name Charles Pinckney Esquire present Governor of the State, his abilities are well known, his honor and integrity stand clear & unimpeach’d.
I do not presume Sir to trouble you by Solicitation but barely to mention the name of Mr Pinckney who will soon be at leisure from his present Commission & who is earnestly disposed to serve his Country. With the most sincere Esteem & Respect I have the honor to be Sir Your much obliged & most obedient servant

Henry Laurens.

